Exhibit 10.4





TAX SHARING AGREEMENT

      THIS TAX SHARING AGREEMENT dated as of June 28, 1999 is made and entered
into by Waterhouse Investor Services, Inc. a Delaware corporation (“WISI”) and
TD Waterhouse Group, Inc., a Delaware corporation (“TD Waterhouse”) and their
Affiliates.



RECITALS

      WHEREAS, WISI is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “CODE”) and of combined groups as defined under similar
laws of other jurisdictions (“WISI GROUP”) and TD Waterhouse and their
Affiliates are members of such groups; and

      WHEREAS, the groups of which WISI is the common parent and TD Waterhouse
and their Affiliates are members file or intend to file Consolidated Returns and
Combined Returns; and

      WHEREAS, WISI and TD Waterhouse desire to provide for the allocation of
liabilities, procedures to be followed, and other matters with respect to
certain taxes for taxable periods beginning with the first period in which TD
Waterhouse becomes a member of the WISI Group.



AGREEMENT

      NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



SECTION 1. DEFINITIONS

      1.1. “AFFILIATE” means any corporation or other entity directly or
indirectly controlled by WISI or TD Waterhouse which is includible in the WISI
or WSI Group.

      1.2. “WSI GROUP” means the affiliated group of corporations as defined in
Section 1504(a) of the Code, or similar group of entities as defined under
similar laws of other jurisdictions, of which TD Waterhouse would be the common
parent if it were not a subsidiary of WISI, and any corporation or other entity
which may be or become a member of such group from time to time.

      1.3. “WSI GROUP COMBINED TAX LIABILITY” means, with respect to any taxable
year, the WSI GroupÎs liability for Non-Federal Combined Taxes as determined
under Section 2.4 of this Agreement.

 



--------------------------------------------------------------------------------



2



      1.4. “WSI GROUP FEDERAL INCOME TAX LIABILITY” means, with respect to any
taxable year, the WSI Group's liability for Federal Income Taxes as determined
under Section 2.3 of this Agreement.

      1.5. “AUDIT” includes any audit, assessment of Taxes, other examination by
any Tax Authority, proceeding, or appeal of such proceeding relating to Taxes,
whether administrative or judicial.

      1.6. “COMBINED GROUP” means a group of corporations or other entities that
files a Combined Return.

      1.7. “COMBINED RETURN” means any Tax Return with respect to Non-Federal
Taxes filed on a consolidated, combined (including nexus combination, worldwide
combination, domestic combination, line of business combination or any other
form of combination) or unitary basis wherein one or more members of the WSI
Group join in the filing of a Tax Return with WISI or a WISI subsidiary that is
not also a member of the WSI Group.

      1.8. “CONSOLIDATED GROUP” means the affiliated group of corporations
within the meaning of Section 1504(a) of the Code of which WISI is the common
parent and which includes the WSI Group.

      1.9. “CONSOLIDATED RETURN” means any Tax Return with respect to Federal
Income Taxes filed by the Consolidated Group pursuant to Section 1501 of the
Code.

      1.10. Intentionally left blank.

      1.11. “DECONSOLIDATION” means any event pursuant to which TD Waterhouse
and the WSI Group cease to be includible in the Consolidated Group or the
Combined Group.

      1.12. “DECONSOLIDATION DATE” means the close of business on the day on
which a Deconsolidation occurs. Unless otherwise required by the relevant Tax
Authority or a court of competent jurisdiction, WISI and TD Waterhouse, for
itself and the WSI Group, agree to file all Tax Returns, and to take all other
actions, relating to Federal Income Taxes or Non-Federal Combined Taxes in a
manner consistent with the position that TD Waterhouse and the WSI Group are
includible in the Consolidated Group and the Combined Group for all days from
the date hereof through and including a Deconsolidation Date.

      1.13. “ESTIMATED TAX INSTALLMENT DATE” means the installment due dates
prescribed in Section 6655(c) of the Code (presently April 15, June 15,
September 15 and December 15).

      1.14. “FEDERAL INCOME TAXES” means any tax imposed under Subtitle A of the
Code (including the taxes imposed by Sections 11, 55, 59A, and 1201(a) of the
Code),



--------------------------------------------------------------------------------



3



including any interest, additions to tax, or penalties applicable thereto, and
any other income based United States federal taxes which are hereinafter imposed
upon corporations.

      1.15. “FINAL DETERMINATION” means (a) the final resolution of any tax (or
other matter) for a taxable period, including any related interest or penalties,
that, under applicable law, is not subject to further appeal, review or
modification through proceedings or otherwise, including (1) by the expiration
of a statute of limitations (giving effect to any extension, waiver or
mitigation thereof) or a period for the filing of claims for refunds, amended
returns, appeals from adverse determinations, or recovering any refund
(including by offset), (2) by a decision, judgment, decree, or other order by a
court of competent jurisdiction, which has become final and unappealable, (3) by
a closing agreement or an accepted offer in compromise under Section 7121 or
7122 of the Code, or comparable agreements under laws of other jurisdictions,
(4) by execution of an Internal Revenue Service Form 870 or 870AD, or by a
comparable form under the laws of other jurisdictions (excluding, however, any
such form that reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund and/or the right of the Taxing
Authority to assert a further deficiency), or (5) by any allowance of a refund
or credit, but only after the expiration of all periods during which such refund
or credit may be recovered (including by way of offset) or (b) the payment of
tax by any member of the Consolidated Group or Combined Group with respect to
any item disallowed or adjusted by a Taxing Authority provided that WISI
determines that no action should be taken to recoup such payment.

      1.16. Intentionally left blank.

      1.17. “NON-FEDERAL COMBINED TAXES” means any Non-Federal Taxes with
respect to which a Combined Return is filed.

      1.18. “NON-FEDERAL SEPARATE TAXES” means any Non-Federal Tax that is not a
Non-Federal Combined Tax.

      1.19. “NON-FEDERAL TAXES” includes all state and local charges, fees,
levies, imposts, duties, or other assessments of a similar nature, including
without limitation, income, alternative or add-on minimum, gross receipts,
excise, employment, sales, use, transfer, license, payroll, franchise,
severance, stamp, occupation, windfall profits, withholding, Social Security,
unemployment, disability, ad valorem, estimated, highway use, commercial rent,
capital stock, paid up capital, recording, registration, property, real property
gains, value added, business license, custom duties, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Tax Authority (excluding any governmental agency of the United States)
including any interest, additions to tax, or penalties applicable thereto.

      1.20. “PRE-DECONSOLIDATION PERIOD” means a taxable period ending on or
prior to the Deconsolidation Date.

      1.21. “PRO FORMA WSI GROUP COMBINED RETURN” means a pro forma non-federal
combined tax return or other schedule prepared pursuant to Section 2.4 of this
Agreement.



--------------------------------------------------------------------------------



4



      1.22. “PRO FORMA WSI GROUP CONSOLIDATED RETURN” means a pro forma
consolidated federal income tax return prepared pursuant to Section 2.3 of this
Agreement.

      1.23. “POST-DECONSOLIDATION PERIOD” means a taxable period beginning after
the Deconsolidation Date.

      1.24. “REDETERMINATION AMOUNT” means, with respect to any taxable year,
the amount determined under Section 3.8 of this Agreement.

      1.25. “STRADDLE PERIOD” means a taxable period beginning on or prior to
and ending after the Deconsolidation Date.

      1.26. “TAX ASSET” means any net operating loss, net capital loss,
investment tax credit, foreign tax credit, charitable deduction or any other
deduction, credit or tax attribute which could reduce taxes (including without
limitation deductions and credits related to alternative minimum taxes).

      1.27. “TAX AUTHORITY” includes the Internal Revenue Service and any state,
local, or other governmental authority responsible for the administration of any
Taxes.

      1.28. “TAXES” means Federal Income Taxes and Non-Federal Taxes.

      1.29. “TAX RETURN” means any return, declaration, statement, report,
schedule, certificate, form, information return or any other document (and any
related or supporting information) including an amended tax return required to
be supplied to, or filed with, a Tax Authority with respect to Taxes.



SECTION 2. TAX SHARING

      2.1. TD WATERHOUSE LIABILITY FOR FEDERAL INCOME TAXES AND NON-FEDERAL
COMBINED TAXES. Each taxable year, TD Waterhouse shall pay to WISI an amount
equal to the sum of the WSI Group Federal Income Tax Liability and the WSI Group
Combined Tax Liability for such taxable year.

      2.2. Intentionally left blank.

      2.3. WSI GROUP FEDERAL INCOME TAX LIABILITY. (a) IN GENERAL. With respect
to any taxable year, the WSI Group Federal Income Tax Liability shall be the
sum, for such taxable year, of (1) the WSI GroupÎs liability for Federal Income
Taxes as determined on the Pro Forma WSI Group Consolidated Return, and (2) any
interest, penalties and other additions to such taxes.

      (b) PRO FORMA FEDERAL RETURN. Each taxable year, WISI shall prepare or
cause to be prepared (and, as requested by WISI, TD Waterhouse shall cooperate
in preparing) a pro forma consolidated federal income tax return for the WSI
Group (“PRO FORMA WSI GROUP CONSOLIDATED RETURN”) as if the WSI Group were not
and never were part of the



--------------------------------------------------------------------------------



5



Consolidated Group, but rather were a separate affiliated group of corporations
of which TD Waterhouse were the common parent filing a consolidated federal
income tax return pursuant to Section 1501 of the Code.

      (c) OPERATING RULES. The Pro Forma WSI Group Consolidated Return shall be
prepared:



        (1) reflecting the elections, methods of accounting, and positions with
respect to specific items made or used in the Consolidated Return;    
      (2) taking into account any Tax Assets;           (3) the highest
applicable tax rate without regard to any graduated rate of tax; and    
      (4) reflecting transactions with members of the Consolidated Group that
are not also members of the WSI Group according to the provisions of the
consolidated return regulations promulgated under the Code governing
intercompany transactions (no item (including income, gains, losses, deductions
and credits) of any member of the Consolidated Group that is not a member of the
WSI Group shall otherwise be taken into account).

      2.4. WSI GROUP COMBINED TAX LIABILITY. (a) IN GENERAL. With respect to any
taxable year, the WSI Group Combined Tax Liability shall be the sum, for such
taxable year, of (1) the WSI Group's liability for Non-Federal Combined Taxes as
determined on the Pro Forma WSI Group Combined Return, (2) any interest,
penalties and other additions to such taxes

      (b) PRO FORMA COMBINED RETURN. Each taxable year, WISI shall prepare or
cause to be prepared (and, as requested by WISI, TD Waterhouse shall cooperate
in preparing) a pro forma combined tax return or other schedule for the WSI
Group (“PRO FORMA WSI GROUP COMBINED RETURN”) determined as if the WSI Group
were not and never were part of the Combined Group, but rather were a separate
group of which TD Waterhouse were the common parent filing a combined tax
return.

      (c) OPERATING RULES. The Pro Forma WSI Group Combined Return shall be
prepared by reference to:



        (1) the WSI GroupÎs taxable income or loss from Line 28 of the Pro Forma
WSI Group Consolidated Return, adjusted to take into account (i) those members
of the WSI Group which are included in the Combined Return, (ii) net operating
loss carryforwards, and (iii) material adjustments necessary to reflect the laws
of the applicable jurisdiction (e.g., to exclude “SUBPART F INCOME” and
“GROSS-UP”);           (2) apportionment factors determined by taking into
account only those members of the WSI Group which are included in the Combined
Return; and



--------------------------------------------------------------------------------



6





        (3) the highest applicable tax rate without regard to any graduated
rates.

      (d) ADDITIONAL OPERATING RULES. The following additional provisions shall
apply in determining the WSI Group Combined Tax Liability:



        (1) WISI shall not pay the WSI Group for any Tax Asset relating to any
Non-Federal Combined Tax, including any net operating loss carrybacks or
carryovers, not otherwise taken into account under Section 2.4(b) of this
Agreement;           (2) the WSI Group liability with respect to unemployment
taxes for which a Combined Return is filed shall be the lesser of (i) the
liability for such taxes of the members of the WSI Group which are included in
the Combined Return determined utilizing the tax rate applicable to the Combined
Return and (ii) the liability for such taxes of the members of the WSI Group
which are included in the Combined Return determined as if such members of the
WSI Group were not and never were part of the Combined Group, but rather were a
separate group filing a combined unemployment tax return.

      2.5. Intentionally left blank.



SECTION 3. PAYMENT OF TAXES AND TAX SHARING AMOUNTS

      3.1. FEDERAL INCOME TAXES. WISI shall pay to the Internal Revenue Service
all Federal Income Taxes, if any, of the Consolidated Group (including the WSI
Group) due and payable for all Pre-Deconsolidation Periods.

      3.2. NON-FEDERAL COMBINED TAXES. WISI shall pay to the appropriate Tax
Authorities all Non-Federal Combined Taxes, if any, of the Combined Group
(including the WSI Group) due and payable for all Pre-Deconsolidation Periods
and Straddle Periods.

      3.3. NON-FEDERAL SEPARATE TAXES. TD Waterhouse shall pay to the
appropriate Tax Authorities all Non-Federal Separate Taxes, if any, of the WSI
Group due and payable for all Pre-Deconsolidation Periods and Straddle Periods.

      3.4. OTHER FEDERAL TAXES. The parties shall each pay to the appropriate
governmental authorities all of their respective Federal Taxes (excluding
Federal Income Taxes for Pre-Deconsolidation Periods, which are governed by
Section 3.1 of this Agreement), if any, due and payable for all
Pre-Deconsolidation Periods, Straddle Periods, and Post-Deconsolidation Periods.

      3.5. TAX SHARING INSTALLMENT PAYMENTS. (a) FEDERAL INCOME TAXES. Not later
than five business days prior to each Estimated Tax Installment Date with
respect to any Pre-Deconsolidation Period or Straddle Period, WISI shall
determine under Section 6655 of the Code the estimated amount of the related
installment two days prior to of the WSI Group Federal Income Tax Liability. TD
Waterhouse shall then pay to WISI not later than such Estimated Tax Installment
Date the amount thus determined.



--------------------------------------------------------------------------------



7



      (b) NON-FEDERAL COMBINED TAXES. Not later than November 15 of each taxable
year with respect to any Pre-Deconsolidation Period or Straddle Period, WISI
shall deliver to TD Waterhouse an estimate of the WSI Group Combined Tax
Liability for the taxable year determined by using the previous yearÎs
apportionment factors. TD Waterhouse shall then pay to WISI, not later than 10
business days after receipt of such estimate, the amount thus determined.

      3.6. TAX SHARING TRUE-UP PAYMENTS. (a) FEDERAL INCOME TAXES. Not later
than 30 business days after the Consolidated Return is filed with respect to any
Pre-Deconsolidation Period or Straddle Period, WISI shall deliver to TD
Waterhouse a Pro Forma WSI Group Consolidated Return or other comparable
schedule reflecting the WSI Group Federal Income Tax Liability. Not later than
10 business days after the date such pro forma or other schedule is delivered,
TD Waterhouse shall pay to WISI, or WISI shall pay to TD Waterhouse, as
appropriate, an amount equal to the difference, if any, between the WSI Group
Federal Income Tax Liability for the taxable year and the aggregate amount paid
by TD Waterhouse with respect to such taxable year under Section 3.5(a) of this
Agreement.

      (b) NON-FEDERAL COMBINED TAXES. Not later than November 15 following each
taxable year with respect to any Pre-Deconsolidation Period or Straddle Period,
WISI shall deliver to TD Waterhouse a Pro Forma WSI Group Combined Return or
other comparable schedule reflecting the WSI Group Combined Tax Liability for
the taxable year. Not later than 10 business days following delivery of such pro
forma or other schedule, TD Waterhouse shall pay to WISI, or WISI shall pay to
TD Waterhouse, as appropriate, an amount equal to the difference, if any,
between the WSI Group Combined Tax Liability for the taxable year and the amount
paid by TD Waterhouse with respect to such taxable year under Section 3.5(b) of
this Agreement.

      3.7. Intentionally left blank.

      3.8. REDETERMINATION AMOUNTS. (a) IN GENERAL. In the event of any
redetermination of any item of income, gain, loss, deduction or credit of any
member of the Consolidated Group or Combined Group as a result of a Final
Determination or any settlement or compromise with any Tax Authority (including
any amended tax return or claim for refund filed by WISI), TD Waterhouse shall
pay WISI or WISI shall pay TD Waterhouse, as the case may be, the
Redetermination Amount.

      (b) COMPUTATION. The Redetermination Amount shall be the difference, if
any, between all amounts previously determined under Section 2 of this Agreement
and all amounts that would have been determined under Section 2 of this
Agreement taking such redetermination into account (including any additions to
tax or penalties applicable thereto), together with interest for each day
calculated (1) with respect to redeterminations affecting Federal Income Taxes,
at the rate determined, in the case of payment by TD Waterhouse to WISI, under
Section 6621(a)(2) of the Code and, in the case of payment by WISI to TD
Waterhouse, under Section 6621(a)(1) of the Code, and (2) with respect to
redeterminations affecting Non-Federal Combined Taxes, under similar laws, if
any, of other jurisdictions.



--------------------------------------------------------------------------------



8



      (c) PAYMENT. WISI shall deliver to TD Waterhouse a schedule reflecting the
computation of any Redetermination Amount with respect to any taxable year. Not
later than 5 days after the date such schedule is delivered, TD Waterhouse shall
pay WISI, or WISI shall pay TD Waterhouse such Redetermination Amount.

      3.9. INTEREST. Payments under this Section 3 that are not made within the
prescribed period shall thereafter bear interest at the Federal short-term rate
established pursuant to Section 6621 of the Code.



SECTION 4. PROCEDURAL MATTERS

      4.1. AGENT; PREPARATION AND FILING OF RETURNS. WISI shall be the sole and
exclusive agent of TD Waterhouse and any member of the WSI Group in any and all
matters relating to (a) Federal Income Taxes of the Consolidated Group and
(b) any Non-Federal Combined Taxes for all Pre-Deconsolidation Periods and
Straddle Periods. WISI shall have the sole and exclusive responsibility for the
preparation and filing of any (a) Consolidated Return or (b) Combined Return for
all Pre-Deconsolidation Periods and Straddle Periods. In its sole discretion,
WISI shall have the exclusive right with respect to any such Consolidated Return
or Combined Return (a) to determine (1) the manner in which such Tax Return
shall be prepared and filed, including, without limitation, the manner in which
any item of income, gain, loss, deduction or credit shall be reported,
(2) whether any extensions may be requested, (3) the elections that will be made
by any member of the Consolidated Group or Combined Group, and (4) whether any
amended tax returns should be filed, (b) to control, contest, and represent the
interests of the Consolidated Group and Combined Group in any Audit and to
resolve, settle, or agree to any adjustment or deficiency proposed, asserted or
assessed as a result of any Audit, (c) to file, prosecute, compromise or settle
any claim for refund, and (d) to determine whether any refunds, to which the
Consolidated Group or Combined Group may be entitled, shall be paid by way of
refund or credited against the tax liability of the Consolidated Group and
Combined Group. TD Waterhouse, for itself and its subsidiaries, hereby
irrevocably appoints WISI as its agent and attorney-in-fact to take such action
(including the execution of documents) as WISI may deem appropriate to effect
the foregoing.

      4.2. FURNISHING INFORMATION. Each member of the WSI Group shall
(a) furnish to WISI in a timely manner such information and documents as WISI
may reasonably request for purposes of (1) preparing any original or amended
Consolidated Return or Combined Return, (2) contesting or defending any Audit,
and (3) making any determination or computation necessary or appropriate under
this Agreement, (b) cooperate in any Audit of any Consolidated Return or
Combined Return, (c) retain and provide on demand books, records, documentation
or other information relating to any tax return until the later of (1) the
expiration of the applicable statute of limitations (giving effect to any
extension, waiver, or mitigation thereof) and (2) in the event any claim is made
under this Agreement for which such information is relevant, until a Final
Determination with respect to such claim, and (d) take such action as WISI may
deem appropriate in connection therewith. WISI shall provide the WSI Group any
assistance reasonably required in providing any information requested pursuant
to this Section 4.2.



--------------------------------------------------------------------------------



9



      4.3. EXPENSES. TD Waterhouse shall reimburse WISI for any outside legal
and accounting expenses incurred by WISI in the course of the conduct of any
Audit regarding the tax liability of the Combined Group or Consolidated Group,
and for any other expense incurred by WISI in the course of any litigation
relating thereto, to the extent such costs are reasonably attributable to the
WSI Group and provided WISI has conferred with TD Waterhouse as to the portion
of the Audit relating to the WSI Group. Notwithstanding the foregoing, WISI
shall have the sole discretion to control, contest, represent, file, prosecute,
challenge or settle any Audit pursuant to Section 4.1.



SECTION 5. DECONSOLIDATION

      5.1. CONTINUING COVENANTS. TD Waterhouse, for itself and the TD Waterhouse
Affiliates, covenants that on or after a Deconsolidation it will not, nor will
it cause or permit any member of the WSI Group to make or change any tax
election, change any accounting method, amend any tax return or take any tax
position on any tax return, take any action, omit to take any action or enter
into any transaction that results in any increased tax liability or reduction of
any Tax Asset of the WISI Group in respect of any Pre-Deconsolidation Period or
Straddle Period.

      5.2. REATTRIBUTION OF TAX ASSETS. In the event of a Deconsolidation, WISI
may, at its option, elect to reattribute to itself certain Tax Assets of the WSI
Group pursuant to Treasury Regulations Section 1.1502-20(g) or similar
provisions of other jurisdictions. If WISI makes such an election, TD Waterhouse
shall comply with any applicable requirements, including those of Treasury
Regulations Section 1.1502-20(g)(5).

      5.3. CARRYBACKS. WISI agrees to pay to TD Waterhouse the actual tax
benefit received by the WISI Group from the use in any Pre-Deconsolidation
Period of a carryback of any Tax Asset of the WSI Group from a
Post-Deconsolidation Period. Such benefit shall be considered equal to the
lesser of (a) the amount WISI would have paid TD Waterhouse had such Tax Asset
arisen in a Pre-Deconsolidation Period and (b) the excess of (1) the amount of
Federal Income Taxes imposed on the Consolidated Group or the amount of Combined
Taxes imposed on the Combined Group, as the case may, that would have been
payable by the Consolidated Group or Combined Group in the absence of such
carryback over (2) the amount of Federal Income Taxes or Combined Taxes, as the
case may be, actually paid. Payment of the amount of such benefit shall be made
within 90 days of the filing of the applicable tax return for the taxable year
in which the Tax Asset is utilized. If subsequent to the payment by WISI to TD
Waterhouse of any such amount, there shall be (a) a Final Determination which
results in a disallowance or a reduction of the Tax Asset so carried back or
(b) a reduction in the amount of the benefit realized by the WISI Group as a
result of any other Tax Asset that arises in a Post-Deconsolidation Period, TD
Waterhouse shall repay to WISI, within 90 days of such event any amount which
would not have been payable to TD Waterhouse pursuant to this Section 5.3 had
the amount of the benefit been determined in light of these events. TD
Waterhouse shall hold WISI harmless for any penalty, addition to tax or interest
payable by any member of the WISI Group as a result of any such event. Any such
amount shall be paid by TD Waterhouse to WISI within 90 days of the payment by
WISI or any member of the Consolidated Group or



--------------------------------------------------------------------------------



10



Combined Group of any such penalty, addition to tax, or interest. Nothing in
this Section 5.3 shall require WISI to file a claim for refund of Federal Income
Taxes or Combined Taxes.



SECTION 6. MISCELLANEOUS

      6.1. TERM. Except as provided in Section 6.14 and this Section 6.1, this
Agreement shall expire upon the Deconsolidation Date. However, all rights and
obligations arising hereunder with respect to a Pre-Deconsolidation Period or
Straddle Period shall survive until they are fully effectuated or performed.
Further, notwithstanding anything in this Agreement to the contrary, all rights
and obligations arising hereunder with respect to a Post-Deconsolidation Period
shall remain in effect and its provisions shall survive for the full period of
all applicable statutes of limitation (giving effect to any extension, waiver or
mitigation thereof).

      6.2. ALLOCATIONS. All computations with respect to the Pre-Deconsolidation
Period ending on the Deconsolidation Date, the immediately following taxable
period of TD Waterhouse and the WSI Group and any Straddle Period shall be made
pursuant to the principles of Treasury Regulations Section 1.1502-76(b), taking
into account such elections thereunder as WISI, in its sole discretion, shall
make.

      6.3. CHANGES IN LAW. Any reference to a provision of the Code or a similar
law of another jurisdiction shall include a reference to any successor provision
to such provision.

      6.4. CONFIDENTIALITY. Each party shall hold and cause its advisors and
consultants to hold in strict confidence, unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of law, all information (other than any such information relating
solely to the business or affairs of such party) concerning the other parties
hereto furnished it by such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(a) previously known by the party to which it was furnished, (b) in the public
domain through no fault of such party, or (c) later lawfully acquired from other
sources not under a duty of confidentiality by the party to which it was
furnished), and each party shall not release or disclose such information to any
other person, except its auditors, attorneys, financial advisors, bankers and
other consultants who shall be advised of and agree to be bound by the
provisions of this Section 6.4. Each party shall be deemed to have satisfied its
obligation to hold confidential information concerning or supplied by the other
party if it exercises the same care as it takes to preserve confidentiality for
its own similar information.

      6.5. SUCCESSORS. This Agreement shall be binding on and inure to the
benefit of any successor, by merger, acquisition of assets or otherwise, to any
of the parties hereto (including any successor of WISI and TD Waterhouse
succeeding to the tax attributes of such party under Section 381 of the Code),
to the same extent as if such successor had been an original party.

      6.6. AUTHORIZATION, ETC. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that



--------------------------------------------------------------------------------



11



this Agreement has been duly authorized by all necessary corporate action on the
part of such party, that this Agreement constitutes a legal, valid and binding
obligation of each such party and that the execution, delivery and performance
of this Agreement by such party does not contravene or conflict with any
provision of law or of its charter or bylaws or any agreement, instrument or
order binding on such party.

      6.7. ENTIRE AGREEMENT. This Agreement contains the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements.

      6.8. SECTION CAPTIONS. Section captions used in this Agreement are for
convenience and reference only and shall not affect the construction of this
Agreement.

      6.9. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to laws
and principles relating to conflicts of law.

      6.10. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

      6.11. WAIVERS AND AMENDMENTS. This Agreement shall not be waived, amended
or otherwise modified except in writing, duly executed by all of the parties
hereto.

      6.12. SEVERABILITY. In case any one or more of the provisions in this
Agreement should be invalid, illegal or unenforceable, the enforceability of the
remaining provisions hereof will not in any way be effected or impaired thereby.

      6.13. NO THIRD PARTY BENEFICIARIES. This Agreement is solely for the
benefit of the parties to this Agreement and the other members of the Affiliated
Group and should not be deemed to confer upon third parties any remedy, claim,
liability, reimbursement, claim of action or other rights in excess of those
existing without this Agreement.



--------------------------------------------------------------------------------



12





      IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed by a duly authorized officer as of the date first above written.



  WATERHOUSE INVESTOR SERVICES, INC.
  on behalf of itself and its Subsidiaries   By:  /s/ Richard H.
Neiman            
      Name: Richard H. Neiman
      Title: Executive Vice President   TD WATERHOUSE GROUP, INC.
  on behalf of itself and its subsidiaries   By:  /s/ Frank J.
Petrilli                    
      Name: Frank J. Petrilli
      Title: President and COO